Citation Nr: 1500659	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-29 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a stomach disorder with gastritis, helicobacter pylori and gastroesophageal reflux disease (GERD), to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected left knee disability.

6.  Entitlement to an extension of temporary total evaluation beyond December 31, 2007, based on the need for convalescence following surgery on the service-connected left knee.

7.  Entitlement to a rating greater than 40 percent for the service-connected post-operative internal derangement of left knee from January 1, 2008.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2008 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2010, the Board found that a reduction from 40 to 10 percent for internal derangement of the left knee, status postoperative, was proper, and that a reduction from 10 percent to 0 percent for left knee instability was proper.  The Board also remanded the issues of whether the Veteran was entitled to an additional period of convalescence for knee surgery in August 2007 and whether he was entitled to an increased rating for his left knee internal derangement, status postoperative.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court reversed the Board's decision and instructed the Board to reinstate the 40 percent rating for internal derangement of the left knee and the 10 percent rating for instability of the left knee.

In a May 2012 decision, the Board reinstated the 40 and 10 percent ratings for the service-connected left knee disability.  The Board also remanded the matters of entitlement to service connection for diabetes mellitus, hypertension, a stomach disorder, and right and left shoulder disorders, to include as secondary to service-connected left knee disability, as well as entitlement to extension of a temporary total rating beyond November 30, 2007, based on the need for convalescence following surgery on the service-connected left knee, entitlement to a rating in excess of 40 percent for left knee internal derangement, status post-operative, and entitlement to a TDIU, to the Agency of Original Jurisdiction (AOJ) for additional development.  

In June 2013, the Board issued a decision granting an extension until January 1, 2008, of total temporary total evaluation based on the need for convalescence following surgery on the service-connected left knee, and denying the remaining claims.

The Veteran again appealed the Board's June 2013 decision to the Court.  In a June 2014 Memorandum Decision, the Court vacated the Board's June 2013 decision and remanded all matters to the Board for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Memorandum Decision, the Court discerned Board error where it failed to address the appellant's entitlement to benefits based on service connection for all his conditions pursuant to 38 U.S.C. § 1151. See Robinson v. Peake, 21 Vet.App. 545, 552-53 (2008) (the Board is required to address all theories of entitlement reasonably raised by the record or the claimant), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The Court determined that the appellant's allegations clearly raised a claim for benefits under section 1151, as he stated and reiterated that all the conditions he is seeking service connection for
stemmed from his August 2007 left knee surgery at a VA medical facility.   The Court instructed VA to properly develop and adjudicate the appellant's reasonably raised section 1151 claims for all the disabilities on appeal.   Accordingly, the Board must remand this matter for development and adjudication.

Given that any development and determination as to whether compensation is warranted under section 1151 for the claimed diabetes mellitus, hypertension, stomach disorder, and right and left shoulder disorders may impact the service connection claims for these disabilities, these matters are inextricably intertwined with this matter. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claims for service connection for diabetes mellitus, hypertension, a stomach disorder, and right and left shoulder disorders would be premature. Hence, a remand of these matters is warranted.

As regards the claim for increased rating for left knee internal derangement, the Veteran has contended that his left knee symptoms have worsened following the August 2007 knee surgery.  Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Finally, as regards the claims for a TDIU and for an extension of a total evaluation for left knee internal derangement, status post-operative, based on the need for convalescence following surgery, as any decision with respect to the claims for service connection and for increased rating for the service-connected left internal knee derangement, status post-operative, may affect these claims, they too are inextricably intertwined with the claims for service connection and for increased rating. As the claims should be considered together, it follows that, any Board action on the TDIU claim and claim for extension of a total evaluation for left knee internal derangement, status post-operative, based on the need for convalescence following surgery at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should address and adjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to include diabetes mellitus, hypertension, stomach disorder, and right and left shoulder disorders, claimed as a result of left knee surgery at a VA medical facility in August 2007.  All appropriate development should be conducted.

2. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since January 2013. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Afford the Veteran a VA orthopedic examination to address the current severity of his left knee disability.  The examiner is to be provided access to the claims folder and the electronic claims folder.  

In accordance with the latest worksheets for rating disorders of the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's left knee disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A complete rationale for any opinions expressed must be provided.

4.  After completing any other additional development deemed warranted, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




